TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00342-CR


Fredrick Darrell Moore, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10136, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Howard S. Jenkins, is ordered to tender a brief in this cause no later than November 6, 2003. 
No further extension of time will be granted.
It is ordered October 9, 2003. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish